05/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 22-0184



                                     No. OP 22-0184


MICHAEL DUNNE,

             Petitioner,

      v.

JIM SALMONSEN,

             Respondent.

                            GRANT OF EXTENSION

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor, Respondent is granted an extension of time to

and including June 24, 2022, within which to prepare, file, and serve its response

to the petition for habeas corpus.




CH                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 23 2022